992 A.2d 858 (2010)
Stan ALEKSEEV and Homeowner's Association of Philadelphia, Petitioners
v.
CITY COUNCIL OF the CITY OF PHILADELPHIA and Anna C. Verna, President, Respondents.
No. 493 EAL 2009
Supreme Court of Pennsylvania.
April 16, 2010.

ORDER
PER CURIAM.
AND NOW, this 16th day of April, 2010, the Petition for Allowance of Appeal is *859 GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by Petitioner, are:
a. Is the public participation provision of the Sunshine Act 65 Pa.C.S. § 710.1 satisfied when members of the public are never permitted to address the governing body of a municipality, but are only permitted to address a committee comprised of less than a quorum?
b. Does a meeting of a committee of a municipal governing body, comprised of less than a quorum of the governing body, meet the Sunshine Act's definition of a "special meeting" and if so does this relieve the governing body of the obligation to receive public comment at its meetings?